DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the references provided in the 3/29/22 Information Disclosure Statement, and provides a signed and dated copy of such herewith.


Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Lisa D. Fazzino concluding on 7/13/22. An Interview Summary is provided herewith and is part of the record.
This application has been amended as follows:
All amendments are with respect to the claims of 4/26/22.

Please amend claim 1 as follows:
In line 2, replace “90%” with – 95% --.

Please amend claim 26 as follows:
In line 1, delete “0,”.

CANCEL CLAIM 25.

Allowed Claims
Claims 1, 7-15, 17, 20-23 and 26 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 1 is directed to a subgenus of proteins, each protein consisting of an amino acid sequence having at least 95% sequence identity to SEQ ID NO:34, which is a portion of a known protein of the bacterium Roseburia hominis, wherein each such protein’s amino acid sequence has at least one amino acid substitution relative to SEQ ID NO:34.
The closest relevant prior art is Applicant’s own US Publication No. 2018/0289770, which, however, while being directed to variants of a known protein of Roseburia hominis, does not teach or suggest a shortened version such as instantly claimed.
The objection to the specification set forth in the 12/27/21 Non-final Office action is withdrawn based on Applicant’s amendment.
The 35 USC 112(a) or 112/1 rejection of claims 1 and 7-17 based on failing to comply with the written description rejection is withdrawn after reconsideration.
The 35 USC 112(b) or 112/2 indefiniteness rejection of claims 1 and 7-17 is withdrawn based on Applicant’s deletion of “about” in claim 1.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




                                                                                                                                                                                                        /FRED H REYNOLDS/Primary Examiner, Art Unit 1658